Citation Nr: 0413969	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a rating decision of November 4, 1974, which assigned 
a 20 percent rating for residuals of a shell fragment wound 
of Muscle Groups VII and VIII, contains clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board denied the veteran's 
claim in a September 2002 decision, and the veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2004, the veteran and the 
Secretary of Veterans Appeals (Secretary) submitted a Joint 
Motion for Partial Remand (a separate earlier effective date 
issue from the September 2002 Board decision was noted to not 
be on appeal), and this motion was granted by the Court in 
the same month.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The rating decision of November 4, 1974, which assigned a 
20 percent rating for residuals of a shell fragment wound of 
Muscle Groups VII and VIII, was largely based on the correct 
facts as they were known at that time and was in accordance 
with the existing laws and regulations; however, reasonable 
minds could not differ on the finding that the RO failed to 
apply 38 C.F.R. § 4.55(g) (1974) and, consequently, failed to 
assign a separate evaluation for neurological symptomatology 
of the left hand, thumb, and first metacarpophlangeal joint.




CONCLUSION OF LAW

The rating decision of November 4, 1974, which assigned a 20 
percent rating for residuals of a shell fragment wound of 
Muscle Groups VII and VIII, contained CUE insofar as the RO 
failed to assign a separate evaluation for neurological 
symptomatology of the left hand, thumb, and first 
metacarpophlangeal joint.
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The facts of this case concern a prior 
rating decision from 1974, and the veteran has provided no 
indication of additional medical documentation that should be 
obtained prior to further Board action.  Moreover, the March 
2004 Joint Motion for Partial Remand contains no directions 
for further evidentiary development of this case.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in an April 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, however, the April 2001 letter 
preceded the July 2001 appealed rating decision.  
Accordingly, this case presents no procedural concerns in 
view of Pelegrini.  See also Conway v. Principi,  353 F.3d 
1369 (Fed. Cir. 2004).

Previous rating decisions which are final and binding will be 
accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Additionally, VA's failure to fulfill its "duty to assist" 
does not constitute clear and unmistakable error "because 
such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

The RO granted service connection for residuals of a "shell 
fragment wound, Muscle Groups VII, VIII, left forearm, muscle 
atrophy, left forearm, and hypesthesia, radial aspect, left 
hand, also dorsal aspect, left thumb over proximal phalanx 
and first metacarpal phalangeal joint" in a November 4, 1974 
rating decision.  The RO also assigned a 20 percent rating in 
November 1974 under 38 C.F.R. § 4.71a, Diagnostic Codes 5307 
and 5308 (1974), effective from June 17, 1974, the date the 
veteran filed his claim.  The appellant is right-handed, and 
thus the evaluation was based on ratings for the minor 
extremity.  

Under the then-extant provisions of Diagnostic Code 5307, a 
zero percent evaluation was assigned for a slight muscle 
injury of Group VII muscles (flexion of the wrist and 
fingers).  A 10 percent evaluation was in order for a 
moderate muscle injury.  A 20 percent evaluation was 
warranted for a moderately severe muscle injury.  A  30 
percent evaluation was assigned for a severe muscle injury.  

Also, under the then-extant provisions of Diagnostic Code 
5808, a zero percent evaluation was assigned for a slight 
muscle injury of Group VIII muscles (extension of wrist, 
fingers, and thumb, and abduction of thumb).  A 10 percent 
evaluation was warranted for a moderate muscle injury, while 
a 20 percent rating was in order for a moderately severe or 
severe muscle injury. 

In the rating decision, of which the veteran never initiated 
an appeal, the RO noted that an October 1974 VA examination 
report revealed that he had presented with a traumatic injury 
to the right side of the head and left shoulder, with 
resulting partial paralysis of the left side of the face and 
upper and lower left side extremities.  That examination of 
the veteran's left upper extremity showed a vertical linear 
scar, 
2" x3/4," of the dorsal surface of the upper one-third of 
the left forearm that was not adherent and somewhat tender, 
with mild keloid formation but with no myofascial or vascular 
deficit.  This scar represented the site of entry of the 
through-and-through shell fragment.  Also noted was a 
vertical linear scar, 2" x 7/8", of the volar surface of 
the upper one-third of the left forearm.  This scar was not 
adherent, non-tender, and without keloid formation or a 
myofascial or vascular deficit; it represented the site of 
exit of the through-and-through shell fragment wound.  
Additionally, there was evidence of a hypesthesia of the 
radial aspect of the left hand, encompassing the dorsal 
aspect of the left thumb over the proximal phalanx and first 
metacarpal phalangeal joint, associated with the shell 
fragment wound.  
X-rays of the left forearm were normal in appearance, except 
for bone demineralization at the distal radius of the left 
ulna.  The veteran had limited range of motion of the left 
shoulder, elbow, forearm, wrist, hand, and finger, secondary 
to a left hemiparesis.  Muscle atrophy was evident in the 
left forearm.  

In the March 2004 Joint Motion for Partial Remand, the 
veteran and the Secretary raised two primary concerns with 
the Board's September 2002 decision.

First, the veteran and the Secretary argued that the Board 
failed to address 38 C.F.R. § 4.55(a) (1974).  This 
regulation indicated that, in rating muscle injuries in the 
same anatomical region (e.g., the forearm and the hand), the 
rating for the major muscle group affected would be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of muscle functions.  Id.

Second, the veteran and the Secretary asserted that the Board 
also failed to discuss 38 C.F.R. § 4.55(g) (1974).  Under 
this regulation, muscle injury ratings were not to be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  In this 
regard, the veteran and the Secretary observed that a 
separate rating had not been assigned for the veteran's 
service-connected hypesthesia.

The Board has considered each of these matters individually.  
As to the concerns under 38 C.F.R. § 4.55(a), the Board has 
reviewed the evidence of record at the time of the 1974 
rating decision and notes that, even if this section had been 
applied by the RO (this is not clear from the rating 
decision), the RO might well have determined that the major 
muscle group injury was moderate in degree and then elevated 
the rating to the moderately severe category for the 
assignment of the 20 percent evaluation.  One could certainly 
argue that a more appropriate interpretation would have been 
to find that the major muscle group disability was moderately 
severe in degree and that it would have logically followed 
that an elevation to the severe category was warranted.  

Regardless of the merits of this argument, however, the 
relevant question for the Board is whether the RO committed 
CUE.  Whatever shortcomings there may be in the RO's decision 
in this regard, the Board does not find that the RO committed 
the "kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. at 43.  Accordingly, the Board finds no 
CUE in view of 38 C.F.R. § 4.55(a).

The Board does have concerns in view of 38 C.F.R. § 4.55(g), 
however.  In the November 1974 rating decision, the RO 
granted service connection for a disability encompassing both 
musculoskeletal and neurological symptomatology.  It was 
clear at that time, however, that a combined evaluation for 
such symptomatology was precluded by 38 C.F.R. § 4.55(g), 
except in cases where "entirely different functions" were 
at issue.  In this case, however, the service-connected 
muscle injuries affected the forearm and hand, and the 
neurological symptoms shown upon examination were specific to 
the hand and fingers.  Moreover, the neurological symptoms in 
this case were not indicated in the criteria of Diagnostic 
Codes 5307 and 5308.  The Board thus finds that "reasonable 
minds" could not differ as to whether separate evaluations 
were warranted for the musculoskeletal and neurological 
symptoms.  Rather, the RO committed CUE in not assigning a 
separate evaluation for neurological symptomatology of the 
left hand, thumb, and first metacarpophlangeal joint.

In summary, the Board finds no CUE in the November 1974 
rating decision with regard to the application of 38 C.F.R. 
§ 4.55(a), but, in view of 38 C.F.R. § 4.55(g), the RO 
committed CUE in not assigning a separate evaluation for 
neurological symptomatology of the left hand, thumb, and 
first metacarpophlangeal joint.  To that extent only, the 
appeal is granted.


ORDER

The November 4, 1974 rating decision, which assigned a 20 
percent rating for residuals of a shell fragment wound of 
Muscle Groups VII and VIII, contains clear and unmistakable 
error insofar as the RO did not assign a separate evaluation 
for neurological symptomatology of the left hand, thumb, and 
first metacarpophlangeal joint; to that extent, the appeal is 
granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



